WIEAND, Judge,
dissenting:
I respectfully dissent. A review of the record in this case reveals unequivocally the following four facts: (1) Charles A. Hollenbach, on December 27, 1985, was permitted to withdraw a plea of guilty to informations charging him with burglary and related offenses; (2) the representative of the Commonwealth did not object to the withdrawal of Hollenbach’s plea and agreed that Hollenbach would be scheduled for trial within one hundred twenty days thereafter; (3) the Commonwealth did not try Hollenbach within one hundred *291twenty days thereafter as required by Pa.R.Crim.P. 1100(e)(1);1 and (4) the Commonwealth has failed to show excludable time or, indeed, offer any excuse for its failure to bring Hollenbach to trial within the required one hundred twenty days.
In order to reverse and remand for trial on the charges, the majority concludes that Hollenbach’s withdrawal of his guilty plea was improperly allowed by the trial court, which failed to determine whether a fair and just reason existed for allowing the plea to be withdrawn. This conclusion is reached despite the fact that the Commonwealth did not object to the withdrawal of the plea or offer any reason why it might be prejudiced thereby. The Commonwealth did not at any time challenge the withdrawal of the guilty plea until it was faced with a petition to dismiss for violation of Rule 1100, filed approximately five months after the trial court had allowed Hollenbach to withdraw the plea. I would hold that the Commonwealth, by failing to object at the time the plea was withdrawn, waived any challenge which it might have had to the withdrawal of the defendant’s guilty pleas.2
Although I share the majority’s distaste for the dismissal of serious criminal charges on the basis that Rule 1100 has been violated, it seems clear that the rule was violated in this case. The trial court recognized this and courageously dismissed the charges. That the judges of this Court would disapprove of the result required by Rule 1100 in this case is understandable. Unless or until the rule is repealed by the Supreme Court, however, our duty is to enforce it. I *292would affirm the trial court’s order dismissing the charges against Hollenbach.

. Now Pa.R.Crim.P. 1100(d)(1) following amendment of Rule 1100 by the Supreme Court on December 31, 1987.


. Had the Commonwealth timely objected to or timely appealed from the trial court’s allowance of the withdrawal of Hollenbach’s guilty plea, I would have no trouble finding that the trial court abused its discretion by allowing the withdrawal. Cf. Commonwealth v. Mosley, 283 Pa.Super. 28, 32, 423 A.2d 427, 429 (1980) (following Commonwealth appeal from the withdrawal of a guilty plea this Court found "that the court below abused its discretion in permitting the withdrawal of the plea without ‘fair and just’ reasons.”). This issue has, however, been waived by the Commonwealth’s failure to timely raise it.